ROBERT L. BROWN, Justice, concurring. I concur in the decision. The majority is | (¡correct that the United States Supreme Court has held that sentencing juveniles to life in prison without parole for nonhomicidal offenses violates the Eighth Amendment prohibition in the United States Constitution against cruel and unusual punishment. Graham v. Florida, — U.S.-, 130 S.Ct. 2011, 176 L.Ed.2d 825 (2010). The case before us, however, is a homicide case, which renders Graham inapposite. There is no case from the United States Supreme Court finding a comparable violation of the Eighth Amendment for juveniles sentenced to life without parole for felony murder. That Court, of course, is the last word on the extent of Eighth Amendment protection. Arkansas v. Sullivan, 532 U.S. 769, 121 S.Ct. 1876, 149 L.Ed.2d 994 (2001) (per curiam). The majority is also correct that sentencing for crimes upon conviction is entirely a matter of statute. Ark. Code Ann. § 5-4-104(a) (Repl.1997); State v. Britt, 368 Ark. 273, 244 S.W.3d 665 (2006). And once there is a conviction for capital murder for juveniles, life without parole for the offender becomes the mandatory sentence without any requirement for a pre-sen-tence hearing. Ark.Code Ann. § 5-4-602(3)(B)(ii) (Repl.2006). Hence, for Kunt-rell Jackson, who was age fourteen at the time of the crime, his only remedy to avoid spending the rest of his life in prison after the conviction for capital murder is executive clemency from the governor. I agree with Jackson’s argument that this state needs a procedural mechanism for the jury to hear aggravating and mitigating circumstances before a juvenile is put away in prison for the rest of his life without the possibility of parole. Here, Jackson maintains he was not the trigger man in the homicide, and, indeed, he was convicted of a murder that occurred in the 17course of committing a felony — not deliberated or premeditated murder. Ark. Code Ann. § 5-10-101. Hearing those factors at a sentencing-phase hearing may well have convinced the jury that life without parole was too severe and not appropriate in light of Jackson’s age and circumstances. As it stands today, no sentencing hearing for a juvenile is available by statute once the death penalty is no longer an option and a conviction for capital murder has been had. The General Assembly should examine this part of the criminal code to determine whether a sentencing hearing is appropriate before a mandatory sentence of life without parole is imposed on a person who was a juvenile at the time of the homicide and when the basis for the conviction is not premeditated murder but felony murder.